DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Finland on 12/21/2018. It is noted, however, that applicant has not filed a certified copy of the FI20187188 application as required by 37 CFR 1.55.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian L. Repper on 02/23/2022.
The application has been amended as follows: 
In claim 1, line 6, “towards planar object” has been changed to –towards the planar object--.
In claim 9, line 2, “paper, tissue or board web” has been changed to –paper, tissue, board or web--.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
computing equipment configured to: for each of the optical sensors modules, calculate a distance between the surface of the planar object and the optical sensor module from a distance between the detected reference shade and the detected shadow; and calculate the thickness of the planar object by subtracting the distances between each surface of the planar object and each optical sensor module from the known mutual distance between the optical sensor modules in combination with the entirety of elements of instant claim 1. 
As to claim 8, the prior art taken alone or in combination fails to teach or disclose a method for measuring a thickness of a planar object, the method comprising:  measuring a distance between the first shade and the first shadow using computing equipment; converting the distance between the first shade and the first shadow to a first distance between the first optical sensor module and the first surface of the planar object; converting the distance between the second shade and the second shadow to a second distance between the second optical sensor module and the second surface of the planar object; determining a distance between the first and second optical sensor modules; and determining the thickness of the measured planar object with the computing equipment by subtracting the first and second distances from the distance between the first and second optical sensor modules in combination with the entirety of elements of instant claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Michael P LaPage/Primary Examiner, Art Unit 2886